1    Marcus N. DiBuduo #258684
     Jared C. Marshall #272065
2    DOWLING AARON INCORPORATED
     8080 North Palm Avenue, Third Floor
 3   P.O. Box 28902
     Fresno, California 93729-8902
 4   Tel: (559) 432-4500
     Fax: (559) 432-4590
 5   mdibuduo@dowlingaaron.com
     jmarshall@dowlingaaron.com
 6

 7
     Attorneys for Plaintiff NORTHERN CENTRAL DISTRIBUTING, INC.
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11

12
       NORTHERN CENTRAL DISTRIBUTING,                     Case No. 1:17-CV-01351-AWI-EPG
13     INC., a California Corporation, dba
       YOSEMITE HOME DÉCOR;                               STIPULATION AND ORDER RE
14                                                        DISCOVERY CUTOFF
                              Plaintiff,
15
                      v.
16
       ROCKIE BOGENSCHUTZ, an individual;
17     ROCKIE’S CONTAINERS, LLC, a
       California limited liability company, dba Y-
18     DÉCOR and YOSEMITE DÉCOR, and
       DOES 1 through 50, inclusive.
19
                              Defendant.
20

21          TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

22          Plaintiff NORTHERN CENTRAL DISTRIBUTING, INC. ("Plaintiff") and defendants

23   ROCKIE      BOGENSCHUTZ;              and   ROCKIE’S    CONTAINERS,        LLC     ("Defendants")

24   (collectively, "Parties") submit the following stipulation to extend non-expert discovery cutoff to

25   July 19, 2019, and jointly request modification of the Court’s Scheduling Order dated March 23,

26   2018, to reflect the same pursuant to Federal Rule of Civil Procedure 16(b)(4).

27   ///

28   ///
1                      1.    By stipulation and order dated January 8, 2018, this Court entered a

 2   preliminary injunction against Defendants.         The January 8, 2018, preliminary injunction

 3   prohibited Defendants for undertaking certain acts likely to confuse, mislead, or deceive

 4   consumers, including continuing to use certain stock keeping units, model numbers, photos, or

 5   product identifiers that are similar or identical to those used by Plaintiff.

 6                     2.    On August 21, 2018, after full briefing and further supplemental briefing,

 7   this Court issued an order finding Defendants in contempt for violating the January 8, 2018,

 8   preliminary injunction and sanctioning Defendants $33,500.00 plus Plaintiff’s reasonable

 9   attorney’s fees and costs. On December 12, 2018, this Court ordered Defendants to pay to

10   Plaintiff $12,866.24 in fees and $225.18 in costs.

11                     3.    On November 6, 2018, Plaintiff filed a motion for a second contempt order

12   and argued that Defendants were still refusing to fully comply with the Court’s January 8, 2018,

13   preliminary injunction and had not rectified all of the contumacious acts identified in the Court’s

14   August 21, 2018, contempt order. Defendants filed an opposition to the motion on November

15   26, 2018. Plaintiff filed its reply on December 3, 2018. The Parties are currently awaiting the

16   Court’s ruling.

17                     4.    Throughout the duration of the lawsuit, the Parties have been attempting

18   to resolve their dispute while avoiding the cost intensive exercise of serving and responding to

19   discovery. Negotiations remain ongoing and progress is being made toward settlement.

20                     5.    The Court’s March 23, 2018, Scheduling Order set non-expert discovery

21   cutoff for April 12, 2019 and expert discovery cutoff for July 19, 2019. In order to accommodate

22   the Parties’ settlement negotiations without sacrificing their ability to conduct discovery in the

23   unlikely event that an agreement cannot be reached, the Parties agree that there is good cause to

24   extend non-expert discovery cutoff to July 19, 2019. As the Parties do not anticipate substantial

25   expert testimony or discovery, there is no reason that expert and non-expert discovery cannot be

26   conducted simultaneously.

27                     IT IS HEREBY STIPULATED AND AGREED by the Parties, by and through

28   the undersigned, that in light of the pending ruling on the second motion for contempt and the

                                                       2
1    Parties’ continuing efforts to settle the case, good cause exists to modify the Court’s March 23,

 2   2018, Scheduling Order to reflect a non-expert discovery cutoff date of July 19, 2019. All other

 3   dates shall remain as set by the March 23, 2018, Scheduling Order.

 4    Dated:      January 30, 2019                   DOWLING AARON INCORPORATED
 5

 6                                                    By:    /s/ Marcus N. DiBuduo
                                                            Marcus N. DiBuduo
 7                                                          Jared C. Marshall
                                                            Attorneys    for   Plaintiff NORTHERN
 8                                                          CENTRAL DISTRIBUTING, INC.
 9

10                                                    MOTSCHIEDLER, MICHAELIDES,
      Dated:      January 29, 2019                    WISHON, BREWER & RYAN, LLP
11

12
                                                      By:    /s/ Russell K. Ryan
13                                                          Russell K. Ryan
                                                            Attorneys for Defendants
14                                                          ROCKIE BOGENSCHUTZ, ROCKIE’S
                                                            CONTAINERS, LLC, dba Y-DÉCOR and
15                                                          YOSEMITE DÉCOR
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
1                                               ORDER

 2
                    Pursuant to the stipulation of the Parties and good cause appearing, the Court’s
 3

 4   March 23, 2018, Scheduling Order shall be modified to continue the non-expert discovery cutoff

 5   date to July 19, 2019. The Court further continues the Mid-Discovery Status Conference

 6   currently set for March 13, 2019, to May 13, 2019, at 10:00 am. The parties are reminded to file
 7
     a joint status report one full week prior to the conference and email a copy of same, in Word
 8
     format, to epgorders@caed.uscourts.gov, for the Judge's review. To appear telephonically, each
 9
     party is directed to use the following dial-in number and passcode: 1-888-251-2909; passcode
10
     1024453.
11

12   DATED: January 31, 2019                                  /s/
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    4
